ORDER
PER CURIAM.
The defendant, Mark Harris, appeals the judgment entered by the Circuit Court of the City of St. Louis following his conviction by a jury of four counts of the class-D felony of third-degree domestic assault 1 and one count of unlawful use of a weapon. The trial court sentenced the defendant to concurrent two-year terms of imprisonment on each of the four domestic-assault counts and a consecutive four-year term of imprisonment on the count of unlawful use of a weapon. Finding no error, we affirm.
*905An opinion would have no precedential value. The parties have been provided with a memorandum, for their information only, setting forth the reasons for this decision.
We affirm the trial court’s judgment. Rule 80.25(b).

. The State charged the four counts of third-degree domestic assault as class D felonies pursuant to section 565.074.3 RSMo. (2000) because the defendant had two prior convictions for third-degree domestic assault.